 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       NO. CR-19-00998-001-PHX-DLR
10                  Plaintiff,                       FINDINGS AND
                                                     RECOMMENDATION OF THE
11   v.                                              MAGISTRATE JUDGE UPON A
                                                     PLEA OF GUILTY TO THE
12   Isidro Carrillo,                                INDICTMENT AND NOT
                                                     PURSUANT TO A WRITTEN PLEA
13                  Defendant.                       AGREEMENT AND ORDER
14
15   TO THE HONORABLE DOUGLAS L. RAYES, U.S. DISTRICT JUDGE:
16          Upon Defendant=s request to enter a plea of guilty pursuant to Rule 11 of the
17   Federal Rules of Criminal Procedure, this matter came on for hearing before U.S.
18   Magistrate Judge James F. Metcalf on August 27, 2019, with the written consents of the
19   Defendant, counsel for the Defendant, and counsel for the United States of America.
20          The hearing on Defendant=s plea of guilty was in full compliance with Rule 11,
21   Federal Rules of Criminal Procedure, before the Magistrate Judge in open court and on
22   the record.
23          In consideration of that hearing and the statements made by the Defendant under
24   oath on the record and in the presence of counsel, and the remarks of the Assistant United
25   States Attorney and of counsel for Defendant,
26          I FIND as follows that:
27                  (1)    Defendant understands the nature of the charge against him/her to
28          which the plea is offered and the elements of the offense(s) to which he/she is
 1   pleading guilty;
 2           (2)     Defendant understands the right to trial by jury, to persist in a plea of
 3   not guilty, to the assistance of counsel at trial and at every other stage of the
 4   proceedings, to confront and cross-examine adverse witnesses, to present
 5   evidence, to compel the attendance of witnesses, and the right against compelled
 6   self-incrimination;
 7           (3)     Defendant understands the maximum possible penalty for the
 8   offense to which he/she is pleading guilty, including imprisonment, fine and
 9   supervised release; that Defendant understands the effect of the supervised release
10   term and any forfeiture provision; and that Defendant understands the Court=s
11   authority to order restitution and its obligation to impose a special assessment;
12           (4)     Defendant understands the Court=s obligation to calculate the
13   applicable sentencing guideline range and to consider that range, possible
14   departures under the Sentencing Guidelines, and other sentencing factors under 18
15   U.S.C. ' 3553(a); and that Defendant understands that the sentencing guidelines
16   are advisory, not mandatory, and that the Court may sentence outside those
17   guidelines;
18           (5)     the plea of guilty by the Defendant has been knowingly and
19   voluntarily made and is not the result of force or threats or of promises apart from
20   the plea between the parties;
21           (6)     Defendant is competent to plead guilty;
22           (7)     Defendant understands that his/her answers may later be used
23   against him/her in a prosecution for perjury or false statement;
24           (8)     Defendant understands that by pleading guilty he/she waives the
25   right to a jury trial;
26           (9)     Defendant is satisfied with counsel=s representation; and
27           (10)    there is a factual basis for the Defendant=s plea.
28   I RECOMMEND that the Court accept the Defendant=s plea of guilty.


                                            -2-
 1          IT IS ORDERED that any objection to the guilty plea proceedings and any
 2   request for supplementation of those proceedings be made by the parties in writing and
 3   shall be specific as to the objection or request made. All objections or requests for
 4   supplementation shall be filed within fourteen (14) days of the date of service of a copy
 5   of these findings unless extended by an Order of the assigned district judge.
 6          IT IS FURTHER ORDERED that any letters, documents, or other matters
 7   Defendant would like the sentencing judge to consider before sentencing (including the
 8   English translation of any writings not in English) must be submitted in paper form with
 9   the original to the probation office and copies to the sentencing judge and opposing
10   counsel no later than five (5) business days prior to the sentencing date or they may be
11   deemed untimely by the sentencing judge and not considered. No more than ten (10)
12   character letters shall be submitted by defense counsel, unless otherwise ordered by the
13   Court. Character letters shall not be mailed directly to the sentencing judge by any
14   family members or other persons writing in support of Defendant. Character letters or a
15   notice of service of such letters shall not be filed electronically unless otherwise ordered
16   by the Court.
17          IT IS FURTHER ORDERED that any motions for upward or downward
18   departures or any sentencing memoranda must be filed at least seven (7) business days
19   prior to the sentencing date. Responses are due three (3) business days prior to the
20   sentencing date.     Any motion to continue sentencing must be filed promptly upon
21   discovery of the cause for continuance and must state the cause with specificity. Motions
22   to continue sentencing filed less than fourteen (14) days before sentencing are disfavored.
23   If either party intends to call a speaker at sentencing, other than the Defendant, counsel must
24   notify the Courtroom Deputy at least 3 business days in advance.
25          Dated: August 28, 2019.
26
27
28


                                                    -3-
